Status of Claims
Claims 1-20 are currently pending and have been examined below. This Non-Final communication is the first action on the merits.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0185736, filed on 12/29/2020.

Drawings
The drawings are objected to because:
In figure 1, the vehicle opening on the left side of the vehicle shows inconsistency with the vehicle opening on the right side of the vehicle. Please see further drawing objection explanation in modified figure 1 below.
Figure 2 and figure 4 are described as a cross-sectional views, yet the disclosure fails to provide reference from which the cross-sectional views of figure 2 and figure 4 were taken.
In accordance with 37 CFR 1.84(h)(3), applicant needs to include the cross-sectional shadings for figures 2 and 4.
In figure 2, element 400 is shown to be above element 500. Yet, figure 4 shows that element 400 is below element 500. This provides inconsistencies with the drawings and requires attention by the applicant. 
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“an upper end” in claim 1 and all of the succeeding claims to which refers to “an upper end”.
“a bottom surface of a vehicle body” in claim 1 and all of the succeeding claims to which refers to “a bottom surface of a vehicle body”.
“a driver” in claim 11 and claim 20. Replacing “a driver” with “drive unit” should overcome this objection.
“a controller” in claim 11 and claim 20. Replacing “a controller” with “control unit” should overcome this objection.

    PNG
    media_image1.png
    538
    862
    media_image1.png
    Greyscale

Modified Figure 1

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.

Specification
The disclosure is objected to because of the following informalities:
  In line 3 of paragraph 54, figure 2 does not show a rotation in counterclockwise direction, nor provide any directional arrows indicating direction of movement of the hook guide or the second hook.
In line 4 of paragraph 56, “the elastic force of the spring 630 may apply momentum to the first end of the second hook 340”, should read “the elastic force of the spring 630 may apply momentum to the second end of the second hook 340”.
Appropriate corrections are required. Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.
Claim Objections
Claim 1, 11 and 18 are objected to because of the following informalities:  
In lines 4-5 of claim 1, “a rotary unit configured to be fixed to the bottom surface of the vehicle body and configured to rotate”, should be amended to provide a clear subject matter. Applicant is claiming that the rotary unit is configured to be fixed, yet also configured to rotate which are contradicting. Applicant could claim that the rotary unit is “attached to the bottom surface of the vehicle body” rather than claiming it “fixed”. The same issues are apparent in claims 11 and 18. 
In line 6 of claim 11, “a driver”, should read “drive unit” to be consistent with the specifications.
In line 8 of claim 11, “a controller”, should read “a control unit” to be consistent with the specifications. 
In line 5 of claim 18, “a rotary unit fixed to the bottom surface of the vehicle body and configured to rotate”, is objected. See relative objection above.
Appropriate correction is required. Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. All claims depending from a rejected claim are rejected for including the clarity issues of the claim from which it depends.

Claim 9
	Recitations such as “a torsion spring connected to a side surface of the hook connection portion” in line 2 of claim 9 render the claims indefinite because it is unclear to the Examiner how is the torsion spring connected to a side surface of the hook connection portion in light of drawings. In figure 3, the torsion spring is merely received by a shaft and does not provide further clarity on how it is connected to the hook connection portion.

Claim 17
	Recitations such as “a torsion spring connected to a side surface of the hook connection portion” in line 2 of claim 17 renders the claim indefinite because it is unclear to the Examiner how is the torsion spring connected to a side surface of the hook connection portion in light of drawings. In figure 3, the torsion spring is merely received by a shaft and does not provide further clarity on how it is connected to the hook connection portion.  	

	Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (US Patent No. 6,820,920 B2).

Claim 1

(Maeda discloses) A structure comprising: 
a lower door (40; figure 2) having an upper end configured to be rotated open with respect to a bottom surface of a vehicle body (figure 2); and 
a rotary unit (50; figure 5) configured to be fixed to the bottom surface of the vehicle body (figure 5) and configured to rotate in opposite directions to assist with opening and closing of the lower door (lines 14-21 of Col. 7; the disclosure referenced only explicitly states ‘clockwise’ direction, however, it is inherent that the rotary unit is capable of rotating in counter-clockwise direction to properly perform its function).

Claim 18 

(Maeda discloses) A vehicle comprising:
a vehicle body (11; figure 2);
a lower door (40; figure 2) coupled to the vehicle body and having an upper end configured to be rotated open with respect to a bottom surface of the vehicle body (figure 2);
a rotary unit (50; figure 5) fixed to the bottom surface of the vehicle body and configured to rotate in opposite directions to assist with opening and closing of the lower door (lines 14-21 of Col. 7; the disclosure referenced only explicitly states ‘clockwise’ direction, however, it is inherent that the rotary unit is capable of rotating in counter-clockwise direction to properly perform its function).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Patent No. 6,820,920 B2) in view of Ottolini et al. (US Patent No. 9,995,066 B1).

Claim 2 

	(Maeda, as set forth in the anticipation rejection above, discloses) The structure of claim 1.
	Maeda fails to teach:
	(i) a hook connection portion configured to rotate in opposite directions;
	(ii) a rotary shaft positioned at the hook connection portion;
	(iii) a first hook extended from a first side of the hook connection portion and bent
downward toward an inside of the lower door in a closed state of the lower door; and
	(iv) a second hook extended from a second side of the hook connection portion, wherein a
first end of the second hook faces a lower end of an inside surface of the lower door in the closed
state of the lower door.

	However, Ottolini teaches:
	(i) a hook connection portion (Modified figure A below) configured to rotate in opposite directions;	
	
	(ii) a rotary shaft positioned at the hook connection portion (Modified figure A below; the term ‘shaft’ is defined as a long, narrow part or section, and the labeled rotary shaft below is capable of rotating, therefore, it meets the claim limitation);
	
	(iii) a first hook (Modified figure A below) extended from a first side of the hook connection portion and bent downward toward an inside of the lower door in a closed state of the lower door (Ottolini figure 8); and
	
	(iv) a second hook (Modified figure A below) extended from a second side of the hook connection portion, wherein a first end of the second hook (Modified figure A below) faces a lower end of an inside surface (Modified figure B below) in the closed state of the lower door (Ottolini figure 8).

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the structure of Maeda by providing it with the rotary unit of Ottolini to allow the lower door of Maeda to be assisted by the rotary unit of Ottolini.
	
    PNG
    media_image2.png
    621
    826
    media_image2.png
    Greyscale

Modified figure A

Claim 3
	(Maeda, as modified above, discloses) The structure of claim 2.
	Maeda fails to teach a groove on the inside surface of the lower door, wherein a first end of the first hook is configured to be inserted into the groove.
	(However, Ottolini discloses) a groove on the inside surface (Modified figure B below), wherein a first end of the first hook (Modified figure B below) is configured to be inserted into the groove (Ottolini figure 8).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to attach the groove of Ottolini to the lower door of Maeda to provide a structure wherein the first hook will latch to.

    PNG
    media_image3.png
    592
    749
    media_image3.png
    Greyscale

Modified figure B

Claim 4
	(Maeda, as modified above, discloses) The structure of claim 3, the hook connection portion is configured to be rotated so that the first end of the second hook pushes the lower end of the inside surface of the lower door, and the first end of the first hook is released from the groove (Ottolini figure 7).
	
Claim 5
	(Maeda, as modified above, discloses) The structure of claim 3, the hook connection portion is configured to be rotated so that the first end of the second hook is in contact with the lower end of the inside surface of the lower door, and the first end of the first hook is inserted into the groove (Ottolini figure 8).
		
Claim 9 – (Some limitations in this claim have 112b issues [see the 112b issues above], therefore, this claim is examined as best understood by the Examiner)

	(Maeda, as modified above, discloses) The structure of claim 2, wherein the rotary shaft comprises:
	a stationary shaft penetrating through the hook connection portion (Modified figure C below; although it is not clearly shown as a shaft, it is inevitable that the element labeled below as the “stationary shaft” will extend in a longitudinal direction in order to penetrate through the hook connection portion, therefore meets the claim limitation as a shaft.).

	Maeda modified with Ottolini teaches a torsion spring (146; Ottolini figure 7), but fails to teach a torsion spring connected to a side surface of the hook connection portion. Therefore, Examiner is directing to the attention to the fact that the courts have held that merely shifting the position, in this case the position of the torsion spring with respect to the hook connection portion, would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to rearrange the position of the torsion spring to a side surface of the hook connection portion as a matter of design choice. 

    PNG
    media_image4.png
    570
    596
    media_image4.png
    Greyscale

Modified figure C

Claim 10
	(Maeda, as modified above, discloses) The structure of claim 9, wherein the torsion spring is configured to limit an amount of rotation of the hook connection portion (Ottolini lines 9-11 of col. 5).

Claim 19

	(Maeda, as set forth in the anticipation rejection above, discloses) The vehicle of claim 18.
	Maeda fails to teach:
	(i) a hook connection portion configured to rotate in opposite directions;
	(ii) a rotary shaft positioned at the hook connection portion;
	(iii) a first hook extended from a first side of the hook connection portion and bent downward toward an inside of the lower door in a closed state of the lower door;
	(iv) a second hook extended from a second side of the hook connection portion, wherein a first end of the second hook faces a lower end of an inside surface of the lower door in the closed state of the lower door.
	
	However, Ottolini teaches:
	(i) a hook connection portion (Modified figure A above) configured to rotate in opposite directions;	
	
(ii) a rotary shaft positioned at the hook connection portion (Modified figure A above; the term ‘shaft’ is defined as a long, narrow part or section, and the labeled rotary shaft below is capable of rotating, therefore, it meets the claim limitation);
	
	(iii) a first hook (Modified figure A above) extended from a first side of the hook connection portion and bent downward toward an inside of the lower door in a closed state of the lower door (Ottolini figure 8);
	
	(iv) a second hook (Modified figure A above) extended from a second side of the hook connection portion, wherein a first end of the second hook (Modified figure A above) faces a lower end of an inside surface (Modified figure B above) in the closed state of the lower door (Ottolini figure 8).

	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the structure of Maeda by providing it with the rotary unit of Ottolini to allow the lower door of Maeda to be assisted by the rotary unit of Ottolini.
	
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Patent No. 6,820,920 B2) in view of Ottolini et al. (US Patent No. 9,995,066 B1) and in further view of Richter (US Patent No. 6,766,616 B2).
Examiner is rejecting the claims using an alternative embodiment (Figure 11) relating to the present invention of Richter (US Patent No. 6,766,616 B2). The structural portions of this alternative embodiment are the same as the first exemplary embodiment with the exception of the modified energy accumulator. 

Claim 6
	(Maeda, as modified above, discloses) The structure of claim 2.
	The modified Maeda fails to teach:
(i) a vehicle body guide configured to be accommodated in the vehicle body below the rotary shaft;
(ii) Maeda does teach a second end of the second hook, but fails to teach a hook guide connected to a second end of the second hook; and
(iii) a spring configured to be provided on outer circumferential surfaces of the vehicle body guide and the hook guide, wherein a first end of the spring is configured to be in contact with the bottom surface of the vehicle body, and a second end of the spring is in contact with the second end of the second hook.

However, Richter teaches:
(i) a body guide (36; Richter figure 11);

(ii) a hook guide (35; Richter figure 11); and

(iii) a spring (34; Richter figure 11) configured to be provided on outer circumferential surfaces of the body guide (36).

Although the spring of Richter is only provided on the outer circumferential surface of the body guide (36), the Examiner is directing the attention to the fact that the mere particular placement of a component, in this case the spring provided on an outer circumferential surface of the body guide versus provided on an outer circumferential surfaces of both the body guide and the hook guide, was held to be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In addition, the two configurations above do not limit the functionality of the spring and still allows the spring to perform its expected function.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to provide the spring on the outer circumferential surfaces of the body guide and the hook guide to allow the spring to provide biasing means to the body guide and the hook guide.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the structure of the modified Maeda by providing it with the guides and spring as taught by Richter to provide support and to impart biasing means to the structure of the modified Maeda.

Claim 7
	(Maeda, as modified above, discloses) The structure of claim 6, wherein the spring (34; Richter figure 11) is configured to be extended to push the second hook when the lower door is opened (34 is labeled as a compression spring in lines 34-37 of Richter and is capable of providing a biasing force to elements, such as 33 of Richter, towards the opened state; with the modified Maeda, the spring will inevitably extend to provide biasing means and push the second hook when the lower door is opened).

Claim 8
	(Maeda, as modified above, discloses) The structure of claim 6, wherein the spring (34; Richter figure 11) is configured to be compressed and the hook guide is configured to move along the vehicle body guide when the lower door is closed (Although it is not shown in figure 7 of Richter, as the spring is compressed, element 35 will move along element 36 as element 5 moves towards the closed state – [for reference, see elements 25 and 26 shown in Richter figure 8]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Patent No. 6,820,920 B2) in view of Rigorth et al. (US Patent No. 6,955,390 B2).

Claim 11 

	(Maeda discloses) A structure comprising:
a lower door (40; Maeda figure 2) having an upper end configured to be rotated open with respect to a bottom surface of a vehicle body (figure 2); and 
a rotary unit (50; Maeda figure 5) configured to be fixed to the bottom surface of the vehicle body (Maeda figure 5) and configured to rotate in opposite directions to assist with opening and closing of the lower door (lines 14-21 of Col. 7; the disclosure referenced only explicitly states ‘clockwise’ direction, however, it is inherent that the rotary unit is capable of rotating in counter-clockwise direction to properly perform its function);

Maeda fails to teach:
(i) a driver configured to be positioned at an inside of the vehicle body and configured to apply a driving force to the lower door; and
(ii) a controller configured to drive the driver in response to a signal for the opening or the closing of the lower door.

However, Rigorth teaches:
(i) a driver (servo drive; Rigorth figure 1) configured to be positioned at an inside of the vehicle body (Rigorth lines 2-6 of col. 2) and configured to apply a driving force to the lower door (9; Rigorth figure 5)(Rigorth lines 35-39 of col. 1); and

(ii) a controller configured to drive the driver in response to a signal for the opening or the closing of the lower door (Rigorth lines 13-15 of col. 2).

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the structure of Maeda such that it is provided with the drive system with the driver and controller of Rigorth to apply automatic operation to the lower door.

Claims 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Patent No. 6,820,920 B2) in view of Rigorth et al. (US Patent No. 6,955,390 B2) and in further view of Ottolini et al. (US Patent No. 9,995,066 B1).

Claim 12 

	(Maeda, as modified above, discloses) The structure of claim 11.
	Maeda fails to teach:
	(i) a hook connection portion configured to rotate in opposite directions;
	(ii) a rotary shaft positioned at the hook connection portion;
	(iii) a first hook extended from a first side of the hook connection portion and bent
downward toward an inside of the lower door in a closed state of the lower door; and
	(iv) a second hook extended from a second side of the hook connection portion, wherein a
first end of the second hook faces a lower end of an inside surface of the lower door in the closed
state of the lower door.

	However, Ottolini teaches: 
	(i) a hook connection portion (Modified figure A above) configured to rotate in opposite directions;	
(ii) a rotary shaft positioned at the hook connection portion (Modified figure A above; the term ‘shaft’ is defined as a long, narrow part or section, and the labeled rotary shaft below is capable of rotating, therefore, it meets the claim limitation);
	
	(iii) a first hook (Modified figure A above) extended from a first side of the hook connection portion and bent downward toward an inside of the lower door in a closed state of the lower door (Ottolini figure 8); and
	
	(iv) a second hook (Modified figure A above) extended from a second side of the hook connection portion, wherein a first end of the second hook (Modified figure A above) faces a lower end of an inside surface (Modified figure B above) in the closed state of the lower door (Ottolini figure 8).

	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the structure of Maeda by providing it with the rotary unit of Ottolini to allow the lower door of Maeda to be assisted by the rotary unit of Ottolini.
	
Claim 13
	(Maeda, as modified above, discloses) The structure of claim 12.
	Maeda fails to teach a groove on the inside surface of the lower door, wherein a first end of the first hook is configured to be inserted into the groove.
	(However, Ottolini discloses) a groove on the inside surface (Modified figure B above), wherein a first end of the first hook (Modified figure B above) is configured to be inserted into the groove (Ottolini figure 8).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to attach the groove of Ottolini to the lower door of Maeda to provide a structure wherein the first hook will latch to.

Claim 14
	(Maeda, as modified above, discloses) The structure of claim 13, the hook connection portion is configured to be rotated so that the first end of the second hook pushes the lower end of the inside surface of the lower door, and the first end of the first hook is released from the groove (Ottolini figure 7).
	
Claim 15
	(Maeda, as modified above, discloses) The structure of claim 13, the hook connection portion is configured to be rotated so that the first end of the second hook is in contact with the lower end of the inside surface of the lower door, and the first end of the first hook is inserted into the groove (Ottolini figure 8).
	
Claim 17 – (Some limitations in this claim have 112b issues [see the 112b issues above], therefore, this claim is examined as best understood by the Examiner)

	(Maeda, as modified above, discloses) The structure of claim 12, wherein the rotary shaft comprises:
	a stationary shaft penetrating through the hook connection portion (Modified figure C above; although it is not clearly shown as a shaft, it is inevitable that the element labeled above as the “stationary shaft” will extend in a longitudinal direction in order to penetrate through the hook connection portion, therefore meets the claim limitation as a shaft.).

	Maeda modified with Ottolini teaches a torsion spring (146; Ottolini figure 7), but fails to teach a torsion spring connected to a side surface of the hook connection portion. Therefore, Examiner is directing to the attention to the fact that the courts have held that merely shifting the position, in this case the position of the torsion spring with respect to the hook connection portion, would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to rearrange the position of the torsion spring to a side surface of the hook connection portion as a matter of design choice.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US Patent No. 6,820,920 B2) in view of Rigorth et al. (US Patent No. 6,955,390 B2) in view of Ottolini et al. (US Patent No. 9,995,066 B1) and in further view of Richter (US Patent No. 6,766,616 B2).

Examiner is rejecting the claims using an alternative embodiment (Figure 11) relating to the present invention of Richter (US Patent No. 6,766,616 B2). The structural portions of this alternative embodiment are the same as the first exemplary embodiment with the exception of the modified energy accumulator.

Claim 16
	(Maeda, as modified above, discloses) The structure of claim 12.
The modified Maeda fails to teach:
(i) a vehicle body guide configured to be accommodated in the vehicle body below the rotary shaft;
(ii) Maeda does teach a second end of the second hook, but fails to teach a hook guide connected to a second end of the second hook; and
(iii) a spring configured to be provided on outer circumferential surfaces of the vehicle body guide and the hook guide, wherein a first end of the spring is configured to be in contact with the bottom surface of the vehicle body, and a second end of the spring is in contact with the second end of the second hook.

However, Richter teaches:
(i) a body guide (36; Richter figure 11);

(ii) a hook guide (35; Richter figure 11); and

(iii) a spring (34; Richter figure 11) configured to be provided on outer circumferential surfaces of the body guide (36).

Although the spring of Richter is only provided on the outer circumferential surface of the body guide (36), the Examiner is directing the attention to the fact that the mere particular placement of a component, in this case the spring provided on an outer circumferential surface of the body guide versus provided on an outer circumferential surfaces of both the body guide and the hook guide, was held to be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In addition, the two configurations above do not limit the functionality of the spring and still allows the spring to perform its expected function.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to provide the spring on the outer circumferential surfaces of the body guide and the hook guide to allow the spring to provide biasing means to the body guide and the hook guide.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the structure of the modified Maeda by providing it with the guides and spring as taught by Richter to provide support and to impart biasing means to the structure of the modified Maeda.

Claim 20 

	(Maeda, as modified above, discloses) The vehicle of claim 19.
	Maeda fails to disclose:
	(i) a vehicle body guide accommodated in the vehicle body below the rotary shaft;
	(ii) Maeda does teach a second end of the second hook, but fails to teach a hook guide connected to a second end of the second hook;
	(iii) a spring provided on outer circumferential surfaces of the vehicle body guide and the hook guide, wherein a first end of the spring is in contact with the bottom surface of the vehicle body, and a second end of the spring is in contact with the second end of the second hook;
	(iv) a driver positioned at an inside of the vehicle and configured to apply a driving force to the lower door; and
	(v) a controller configured to drive the driver in response to a signal for the opening or the closing of the lower door.

	However, Richter teaches:
(i) a body guide (36; Richter figure 11);

(ii) a hook guide (35; Richter figure 11); 

(iii) a spring (34; Richter figure 11) provided on outer circumferential surfaces of the body guide (36).
Although the spring of Richter is only provided on the outer circumferential surface of the body guide (36), the Examiner is directing the attention to the fact that the mere particular placement of a component, in this case the spring provided on an outer circumferential surface of the body guide versus provided on an outer circumferential surfaces of both the body guide and the hook guide, was held to be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In addition, the two configurations above do not limit the functionality of the spring and still allows the spring to perform its expected function.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to provide the spring on the outer circumferential surfaces of the body guide and the hook guide to allow the spring to impart biasing means to the body guide and the hook guide.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the structure of the modified Maeda by providing it with the guides and spring as taught by Richter to provide support and to impart biasing means to the structure of the modified Maeda.

Also, Rigorth teaches:
(iv) a driver (servo drive; Rigorth figure 1) positioned at an inside of the vehicle (Rigorth lines 2-6 of col. 2) and configured to apply a driving force to the lower door (9; Rigorth figure 5)(Rigorth lines 35-39 of col. 1); and

(v) a controller configured to drive the driver in response to a signal for the opening or the closing of the lower door (Rigorth lines 13-15 of col. 2).

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the structure of Maeda such that it is provided with the drive system with the driver and controller of Rigorth to apply automatic operation to the lower door.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B PONCIANO whose telephone number is (571)272-9910. The examiner can normally be reached M-F 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK B. PONCIANO/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634